DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase, “an initial position”, in line 7, should be changed to - -the initial position- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP-07137939). Regarding Claim 1, Sato discloses a lead wire pulling out mechanism comprising: a lead wire storage mechanism 11 that stores a lead wire 1 to be capable of being taken out from a tip end portion; a lead wire grasping and moving mechanism 13,14,15 that has a grasping part 15 and is capable of executing a grasping operation for automatically grasping the tip end portion of said lead wire at an initial position (near 13A), with the grasping part, and a grasping part moving operation (movement of 14,15 along 13) for moving said grasping part from the initial position to a target position (near 13B) through a lead wire movement space (defined between dashed position of 3A,3B,4,6,9,10A,11 and solid positions of 3,5,7,10 in Figure 1); a tension adjusting mechanism 11 that has at least one roller 11, and executes a tension adjustment process for adjusting a tension applied to said lead wire, by maintaining a contact relationship between said at least one roller and said lead wire (shown in solid position of 11 in Figure 1); a lead wire guide mechanism 3,3A,3B and/or 10,10A that executes a guide process for guiding a traveling direction of said lead wire by sandwiching said lead wire; and a control unit that controls said lead wire storage mechanism, said lead wire grasping and moving mechanism, said tension adjusting mechanism, and said lead wire guide mechanism, to control execution of a lead wire pulling out initial setting process (as described by the automatic hooking control method described in paragraph [0006] of the provided machine translation), wherein said grasping part moving operation is a moving operation along only one direction (as depicted by path of 13 in Figure 1), a state in said tension adjusting mechanism changes between a first preparation state of forming a first partial space that is to be a part of said lead wire movement space (when 11 is in the dashed position in Figure 1) and a first actual operation state in which said tension adjustment process is executable (when 11 is in the solid position in Figure 1), a state in said lead wire guide mechanism changes between a second preparation state of forming a second partial space that is to be a part of said lead wire movement space (when 3A,3B and/or 10 A are in the dashed position in Figure 1) and a second actual operation state in which said guide process is executable (when 3A,3B and/or 10A are in the solid position in Figure 1),3Application No. 16/960,231 Reply to Office Action of April 8, 2022said lead wire pulling out initial setting process executed under control of said control unit includes the steps of: (a) causing said lead wire grasping and moving mechanism to execute said grasping operation at said initial position to grasp the tip end portion of said lead wire stored in said lead wire storage mechanism (see machine translation paragraph [0011]); (b) setting said tension adjusting mechanism to said first preparation state, and setting said lead wire guide mechanism to said second preparation state (see paragraph [0010] of machine translation); and (c) causing said lead wire grasping and moving mechanism that is executing said grasping operation to further execute said grasping part moving operation to move said grasping part from said initial position to said target position (machine translation paragraph [[0012]-[0013]), wherein by execution of said step (c), the tip end portion of said lead wire grasped by said grasping part passes through said lead wire movement space including said first and second partial spaces, and then guided to said target position together with said grasping part, and said grasping part moving operation is ended after the execution of said step (c) (see machine translation paragraph [0012]-[0013], and said lead wire pulling out initial setting process further includes the steps of: (d) after execution of said step (c), setting said tension adjusting mechanism to said first actual operation state and setting said lead wire guide mechanism to said second actual operation state (see machine translation paragraph [0015]); and (e) after execution of said step (c), ending said grasping operation by said grasping part and releasing said lead wire from said lead wire grasping and moving mechanism (see machine translation paragraph [0016]) (Figures 1-2 and machine translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-07137939) in view of Hamane et al. (JP-56017868). Regarding Claim 3, Sato disclose the leading wire pulling out mechanism according to claim 1, as advanced above, but does not expressly disclose the lead wire storage mechanism including a remaining amount detector that detects the presence or absence of a lead wire remaining amount shortage state in which a remaining amount of the lead wire is equal to or less than a reference amount.
However, Hamane et al. teaches a remaining amount detector 63 that detects the presence or absence of a lead wire remaining amount shortage state in which a remaining amount of the lead wire is equal to or less than a reference amount (see provided machine translation page 3, lines 37-39) (Figures 1-3; Provided Machine Translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the remaining amount detector to know when to change the lead wire storage mechanism to keep the winding continuously running as taught by Hamane et al.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP-07137939) in view of Bacon et al. (US-6027062). Regarding Claim 4, Sato discloses the lead wire pulling out mechanism according to claim 1, as advance above, but does not expressly disclose said tension adjusting mechanism includes a breakage detector that detects presence or absence of disconnection of said lead wire at a time of said first actual operation state.
However, Bacon et al. teaches a lead wire pulling out mechanism comprising a tension adjust mechanism that a breakage detector that detects presence or absence of disconnection of said lead wire at a time of said first actual operation state (see Column 8, Lines 31-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the breakage detector of Bacon et al. to the device of Sato to detect the break and begin collecting the broken fiber to rethread the apparatus as taught by Bacon et al. at Column 8, lines 31-38.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to Applicant’s arguments starting on page 5, line 19 to page 10, line 12, Applicant argues by paragraphs [0009] and [0011] Sato discloses an operator manually operating clamp means 15 to grasp the filamentary body 1 by hand not automatically grasping. Applicant further argues Hamane and Bacon do not overcome this deficiency of Sato. Applicant's arguments have been fully considered but they are not persuasive. While paragraph [0009] of Sato does disclose the operator manually moving the wire from the spool 2 to an initial point P near 13A, paragraph [0011] of Sato discloses the clamp means 15 automatically grasps the wire from this initial point and automatically leads it through the wire movement space to the target location near 13B. There is nothing in the claim precluding the manually operation of moving the wire from the spool to the initial point manually. Furthermore, there is nothing in the claim defining the initial position. It is further noted that the limitation, “…is capable of…automatically grasping…at an initial position…” is a functional limitation in an apparatus claim. As such, the Sato reference only has to be capable of preforming such a function. Therefore, in addition to disclosing such grasping operation, Sato is also capable of performing the functional limitations. Finally, as Sato discloses the automatic grasping and is capable of performing such operation, Sato renders the claim unpatentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619